Citation Nr: 0513397	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  98-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for a thyroid/goiter condition 
from October 26, 1996?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In December 1999 and September 2003, the Board remanded the 
case to the RO for additional evidentiary development.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on her part.

On appeal the veteran has raised the issue of entitlement to 
service connection for a mood disorder secondary to the 
appellant's thyroid disorder.  While an April 2005 letter 
addressed the issue, the matter remains unadjudicated.  
Accordingly, it is referred to the RO for appropriate action.  


REMAND

While this appeal has been on going since at least 1998, and 
while the Board previously remanded the case on two prior 
occasions, regrettably further development is warranted.  In 
this regard, the claims file is devoid of any indication that 
the veteran has been given the appropriate notice under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), with respect to her claim of 
entitlement to an initial evaluation in excess of 10 percent 
for a thyroid/goiter disorder.  

Although VA General Counsel has held that 38 U.S.C.A. § 
5103(a) (West 2002) does not require separate notification as 
to the information and evidence necessary to substantiate a 
newly raised "downstream" issue in a notice of 
disagreement, this exception to the notice requirement of the 
VCAA requires that proper notification be given as to the 
underlying claim of service connection.  This position stems 
from the idea that the newly raised "downstream" issue, 
such as a claim for a higher initial rating, is part of the 
same claim as the underlying service connection issue, rather 
than a new claim that triggers new notification requirements.  
VAOPGCPREC 8-2003.  69 Fed.Reg. 25180 (2004).

In the instant case, the initial RO decision establishing 
service connection for a thyroid/goiter disorder was in 
February 1998, prior to the enactment of the VCAA.  
Subsequently, in April 2004, the AMC notified the veteran of 
the evidence needed to substantiate a claim of entitlement to 
service connection rather than a claim of entitlement to an 
increased evaluation.  Consequently, specific notice 
satisfying the requirements under the VCAA regulations as to 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for a thyroid/goiter disorder is needed.  Id.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should furnish the veteran and 
her representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regard to the claim on 
appeal.  Such notification includes, but 
is not limited to, notifying the veteran 
of the specific evidence needed to 
substantiate the claim for a higher 
evaluation for a thyroid/goiter disorder.  

Specifically, the letter must (1) inform 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform her 
about the information and evidence that 
VA will seek to provide; (3) inform her 
about the information and evidence the 
claimant is expected to provide; and (4) 
request she provide any evidence in her 
possession that pertains to the claim.

2.  Thereafter, following any other 
appropriate development, the RO should 
prepare a new rating decision based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, she and 
her representative should be provided a 
supplemental statement of the case, which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for that 
decision.  The appellant and her 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


